Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 - 6, 8 - 11, 13 - 16, 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghabra (US 9129454) in view of  Akay et al. (US 20150120151) (which have been provided in the IDS).

Regarding claim 1, Ghabra a control system for automated operation of at least one power-operated vehicle door (Fig. 1, remote transmitter 32 is used to open vehicle door; 
a single passive remote entry device configured to emit a signal to one or more cooperating vehicle receivers (Fig. 1 signal 39 is sent from remote 32 to vehicle receiver formed by antennas 15,16,18,20,22 and controller 14; column 3, lines 49 - 51); 
and a controller configured to cause the power door system to perform a predetermined automated power-operated door opening sequence when the passive remote entry device signal is received (Fig. 1, controller 14; Fig. 2; column 7, lines 24 – 28);
wherein the predetermined automated power-operated door opening sequence is selected from the group consisting of: opening all of the power-operated doors; opening only the power-operated doors located on a side of the vehicle nearest the passive remote entry device; opening only the power-operated door nearest the passive remote entry device; opening any power-operated door adjacent to a detected individual; and combinations thereof (column 3, lines 26 – 33; column 7, lines 24 – 28; claim 1 discloses different polling signal sued for different sides of vehicles, so different doors can be opened).
Ghabra doesn’t disclose at least one vehicle-mounted user detection system and an individual is detected by the at least one vehicle-mounted user detection system in a predefined activation zone for a predetermined period of time.
In the same field of endeavor, however, Akay discloses at least one vehicle-mounted user detection system (Fig. 4, element 408 detects user gesture in 409; [0031]; [0033]; 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Akay in the system of Ghabra because this would allow the doors to be opened only when the user is near the vehicle, thereby enhancing security.

Regarding claim 3, Ghabra does not disclose the at least one vehicle-mounted user detection system comprises devices selected from the group consisting of at least one vehicle-mounted proximity and/or presence sensor, at least one vehicle-mounted imager, at least one ultrasonic sensor-based gesture reading device, and combinations.
In the same field of endeavor, however, Akay discloses the at least one vehicle-mounted user detection system comprises devices selected from the group consisting of at least one vehicle-mounted proximity and/or presence sensor, at least one vehicle-mounted imager, at least one ultrasonic sensor-based gesture reading device, and combinations (Fig. element 408 discloses vehicle camera; [0031]; [0036]; [0047]; wherein a camera and gesture recognition system is disclosed).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Akay in the system of Ghabra 

Regarding claim 4, Ghabra discloses the passive remote entry device is selected from the group consisting of a key fob, a smart key, a key card, a cellular telephone or smartphone configured with a phone-as-a-key function, a Bluetooth®-activated and vehicle-recognized cellular telephone, a Bluetooth®-activated and vehicle-recognized smartphone, and a Bluetooth®-activated and vehicle-recognized smartwatch (column 2, lines 24 – 25; column 3,lines 5 – 7).

Regarding claim 5, Ghabra does not disclose the predetermined period of time is from about 300 milliseconds to about 2 seconds.
In the same field of endeavor, however, Akay discloses use of a predetermined period of time ([0031], last 6 lines; wherein the zone is interpreted as the specific position) but does not doesn’t disclose the predetermined period of time is from about 300 milliseconds to about 2 seconds.
However, the predetermined time is merely a design choice and can be set by one of ordinary skill in the art. Having a range 300 milliseconds to about 2 seconds would be a reasonable amount of time because if it longer than that, then the user would have to wait outside the vehicle door for a long time for it to open. Having too short a time might 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Akay in the system of Ghabra, with a time in the range 300 milliseconds to about 2 seconds, for the above reasons. 

Regarding claim 6, Ghabra does not disclose the predefined activation zone is defined by an operative range of the at least one vehicle-mounted user detection system.
In the same field of endeavor, however, Akay discloses the predefined activation zone is defined by an operative range of the at least one vehicle-mounted user detection system (vehicle-mounted antenna 15 may be configured so as to receive activation signal 39; Fig. 6, [0019]; [0020]; [0032]; [0049] - [0052]; claim 11 discloses a reception range. The predefined activation zone is interpreted as reception range. [0019] discloses a Bluetooth low energy signal may be used. This essentially defines the range).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Akay in the system of Ghabra because this would allow the doors to be opened only when the user is near the vehicle, thereby enhancing security.



Regarding claim 9, Ghabra discloses the controller is further configured to authenticate the one or more individuals attempting to gain entry to the vehicle by one or more of a determination of an authorized passive remote entry device, an image analysis and a gesture analysis (Fig. 2, block 108; column 3, line 60 - column 4, line 5; column 7, lines 14 – 23; wherein determination of an authorized passive remote entry device is done).

Claim 10 is similarly analyzed as claims 8 & 9, where a remote entry device is used except that Ghabra does not disclose use of an identification code. 
In the same field of endeavor, however, Akay discloses use of an identification code (Fig. 2, blocks 203, 205).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Akay in the system of Ghabra because this would allow the doors to be opened only when the code is authenticated, thereby allowing only authorized persons to enter the vehicle.



Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents are cited to further show the state of the art with respect to vehicle door opening systems:
Kolpasky et al. (US 20060049922) discloses Multi-functional fob.
Campbell et al. (US 9646436) discloses gesture controls for remote vehicle access systems.
Heo (US 9493125) discloses apparatus and method for controlling of vehicle using wearable device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632